MEMORANDUM **
Marcelino Velazquez-Alearaz appeals from the 70-month sentence imposed following his guilty-plea conviction for distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1).
Velazquez-Alearaz contends that the district court erred in placing undue emphasis on the Guidelines, and failed to consider mitigating factors pursuant to 18 U.S.C. § 3553(a). We conclude that the appeal waiver contained in Velazquez-Alcaraz’s plea agreement encompasses his right to appeal these issues. See United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000). Furthermore, in light of the extensive plea colloquy, we conclude that the waiver of the right to appeal was knowing and voluntary. See United States v. Martinez, 143 F.3d 1266, 1271 (9th Cir.1998); see also United States v. Jeronimo, 398 F.3d 1149, 1154 (9th Cir.2005) (“waiver of the right to appeal is knowing and voluntary where the plea agreement as a whole was knowingly and voluntarily made”). Accordingly, we enforce the waiver, and Velazquez-Alcaraz’s appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.